ORDER DENYING PETITIONThis pro se petition for a writ of mandamus challenges Judge Michael Villani's order denying petitioner's motion to recuse Judge William Kephart for bias or prejudice. We conclude petitioner has not demonstrated that the district court arbitrarily or capriciously exercised its discretion in denying his motion. See NRS 34.160 ; Poulos v. Eighth Judicial Dist. Court , 98 Nev. 453, 455, 652 P.2d 1177, 1178 (1982) (recognizing that a writ of mandamus is an extraordinary remedy and that the decision to entertain such a writ rests within this court's discretion); Round Hill Gen. Imp. Dist. v. Newman , 97 Nev. 601, 603-04, 637 P.2d 534, 536 (1981) (recognizing that a writ of mandamus is available to control an arbitrary or capricious exercise of discretion); see also State v. Eighth Judicial Dist. Court (Armstrong ), 127 Nev. 927, 931-32, 267 P.3d 777, 780 (2011) ("An arbitrary or capricious exercise of discretion is one 'founded on prejudice or preference rather than on reason' ... or 'contrary to the evidence or established rules of law.' " (internal citations omitted)). Accordingly, weORDER the petition DENIED.